Citation Nr: 0102825	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95 - 20 401	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968, including service in the Republic of Vietnam from March 
1967 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In October 2000, the veteran amended his VA disability 
compensation claim to include a claim for service connection 
for hepatitis C, citing a medical diagnosis of that condition 
on VA examination in June 2000.  The RO has failed to take 
necessary action to address that claim, and it remains 
pending and unresolved.  Prior to adjudicating the veteran's 
claim for service connection for hepatitis C, the RO must 
review VBA letters 98-35 (April 8, 1998) and 98-110 (November 
3, 1998), as well as VBA Fast Letters 99-41 (May 3, 1999) and 
99-94 (September 28, 1999).  The RO must comply in full with 
all directives contained in those letters.  Pending 
development and adjudication of that claim, the Board is 
unable to address the veteran's claim for a permanent and 
total disability rating for pension purposes, to include on 
an extraschedular basis.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 14, 2000, and must be applied to all pending 
appeals.  

The record shows that the veteran served in the Republic of 
Vietnam from March 1967 to June 1968, and that he has a 
diagnosis of diabetes mellitus.  That diagnosis was noted on 
his Agent Orange Registry examination in August 1993.  
Legislation is pending in Congress to include adult-onset 
(Type II) diabetes mellitus to the list of presumptive 
diseases associated with herbicide exposure in Vietnam 
veterans.  While it will take several months to write the 
rules, Vietnam veterans can enroll in VA's health care system 
immediately and began receiving treatment for such 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran engaged in combat against the enemy while 
serving in the Republic of Vietnam. 

3.  The evidence of record includes a medical diagnosis of 
post-traumatic stress disorder (PTSD) in conformity with DSM-
IV; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  


CONCLUSION OF LAW

PTSD was incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991);  38 C.F.R. §§ 3.304(d), 
3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the RO has obtained available evidence 
from all sources identified by the veteran; that the RO has 
obtained stressor verification documents from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR); that the veteran has declined a personal hearing, 
and that he underwent comprehensive VA psychiatric 
examinations in connection with his claim in April 1994 and 
in January 1998.  On appellate review, the Board sees no 
areas in which further development might be productive.

I.  Evidentiary and Procedural History

The veteran served on active duty from September 1966 to June 
1968, including service in the Republic of Vietnam from March 
1967 to June 1968.  

The veteran's application for VA disability compensation 
benefits (VA Form 21-526), received in August 1993, sought 
service connection for PTSD.  His DD Form 214 and service 
administrative records (DA-20 and 201 file) show that his 
military occupational specialty was radio operator (05B); 
that while serving in the Republic of Vietnam, he served 
briefly with the Headquarters and Headquarters Company, 125th  
Signal Battalion; that he served from April 1967 to June 1968 
with Co. A, 125th Signal Battalion; that he received the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Army Commendation Medal; and that he held the rank of E-5 at 
the time of service separation.  

The medical evidence of record includes a stressor statement, 
submitted by the veteran in October 1993, citing specific 
combat stressors experienced by the veteran while serving 
with the 125th Signal Battalion, 25th Infantry Division, at 
Nui Ba Den mountain; a VA hospital summary, dated from 
September to November 1993, showing a diagnosis of PTSD based 
upon stressors related and symptoms manifested by the 
veteran; a report of VA psychiatric examination conducted in 
April 1994 diagnosing PTSD in the veteran based upon the 
combat stressors cited by the veteran and his symptomatology; 
a report of VA psychiatric examination conducted in January 
1998 diagnosing PTSD in the veteran based upon the combat 
stressors cited by the veteran and symptoms manifested by the 
veteran; and an award letter from the Social Security 
Administration granting disability benefits to the veteran, 
effective in January 1993, based upon a primary diagnosis of 
PTSD.  

In his October 1993 stressor statement, the veteran related 
that he was assigned to the 125th Signal Battalion, 25th 
Infantry Division; that he was in charge of communications, 
that he was sent up Nui Ba Den Mountain to set up 
communications; that during his stay on the mountain, the 
camp was overrun, with great loss of life among the 
Americans; that he witnessed numerous individuals get blown 
up in explosions; and that he received the Army Commendation 
Medal.  

A rating decision of August 1994 denied service connection 
for PTSD, and the veteran initiated and perfected an appeal 
of that decision.  

Documentation obtained in May 1997 from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
includes a Combat After Action Interview Report submitted by 
the 125th Signal Battalion, 25th Infantry Division, the 
veteran's assigned unit during his Vietnam service.  Those 
documents show that a military communications complex was 
located on Nui Ba Den Mountain; that such was manned by 
personnel and equipment from numerous 25th Infantry Division 
and non-division units administratively organized as "D" 
Company (Provisional), 125th Signal Battalion; that the 
divisional units included the 125th Signal Battalion; that an 
internal security element was commanded by a combat-qualified 
Infantry Captain; and that a total of 140 personnel manned 
Nui Ba Den at the time of the action covered by that report.

The Combat After Action Interview Report states that Nui Ba 
Den Mountain is the dominant terrain feature in Tay Ninh 
Province, commanding visual observation for approximately 25 
to 30 miles in each direction; that the summit base camp held 
a communications relay point for all military operations in 
War Zone "C" and Special Forces/CIDG activities in that 
general area; and that enemy activity in the vicinity of Nui 
Ba Den Mountain was commonplace.  On May 13,1968, at 
approximately 2145 hours, the base camp of "D" Company 
(Provisional), 125th Signal Battalion, 25th Infantry Division, 
located on the summit of Nui Ba Den Mountain, came under a 
combined mortar and rocket-propelled grenade (RPG) attack 
from unknown locations.  Following destruction of a defensive 
bunker, the enemy force moved up a ravine past the defensive 
positions to the helicopter supply pad, destroying the 
defensive bunkers at that location and attacking other 
defensive bunkers from the rear.  The enemy force split into 
three groups, securing the helicopter pad, attacking the 
remaining defense bunkers with satchel charges and hand 
grenades, and advancing up the mountain behind a mortar 
barrage.  As the main force advanced up the hill, personnel 
in the mess hall, club, and billets moved to the protection 
of a sand-bagged area, nearly all caught without weapons, and 
no fire was brought to bear as the enemy main force spread 
through the area placing satchel charges, destroying the 
generators, and throwing hand grenades into the mess hall, 
operations building and officers' quarters, some already on 
fire from mortar or RPG rounds.  At approximately 2330 hours, 
the enemy forces regrouped and started moving down the hill 
toward the helicopter pad, booby trapping the area and their 
own dead, and at 0230 hours, May 14, 1968, had completely 
left the base camp.  Medical evacuation helicopters began 
arriving at 0530 hours.  Twenty-four U.S. troops were killed 
in action; 35 were wounded in action; and two were missing in 
action.  The report noted that the almost immediate death of 
the company commander and executive officer reduced the 
possibility of organized defense if, in fact, such a defense 
could have been effected after multiple penetrations of the 
perimeter by the attacking forces.  

Following the attack on the Nui Ba Den Mountain 
communications complex, the veteran was awarded the Army 
Commendation Medal for meritorious service in connection with 
military operations against a hostile force.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  

The original version of 38 C.F.R. § 3.304(f), effective May 
19, 1993, provided that for combat-related stressors, service 
department evidence that the veteran engaged in combat or was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with [38 C.F.R. 
§ 4.125(a) - i.e., a diagnosis in conformity with DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (Amended to reflect the 
holding of Cohen v. Brown, 10 Vet. App. 128 (1997), effective 
March 7, 1997.)  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991);  
38 C.F.R. § 3.304(d), 3.306(a)(2) (1999).  (The provisions of 
38 U.S.C.A. § 1154(b) were first enacted December 20, 1941.)

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this particular case, the Board finds that evaluation of the 
veteran's PTSD claim under either the old or the newly-
revised PTSD criteria would yield the same result, and has 
chosen to utilize the newly-revised criteria. 
The record in this case shows that the veteran engaged in 
combat against the enemy while serving in the Republic of 
Vietnam.  The service department evidence obtained from 
USASCRUR verifies that the Nui Ba Den Mountain communications 
complex was manned by members of the veteran's unit, and that 
such was overrun by enemy attack on the night of May 13-14, 
1968, with major casualties.  Further, the evidence of record 
includes a medical diagnosis of PTSD in conformity with DSM-
IV; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  As 
noted, in the case of any veteran who engaged in combat with 
the enemy in active service during a period of war, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service.  The Board finds, based upon the 
record in this case, that the combat stressors experienced by 
the veteran on the night of May 13-14, 1968, were sufficient 
to evoke PTSD in the veteran, and were consistent with the 
circumstances, conditions, or hardships of his service.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the Ro for the following actions:


1.  The RO should adjudicate the 
veteran's claim for service connection 
for hepatitis C in full compliance with 
all directives contained in VBA letters 
98-35 (April 8, 1998) and 98-110 
(November 3, 1998), as well as VBA Fast 
Letters 99-41 (May 3, 1999) and 99-94 
(September 28, 1999).  If that claim is 
granted, or denied but appealed by the 
veteran, the RO should undertake to 
finally resolve that issue, and any other 
issues raised by the veteran, prior to 
addressing his claim for a permanent and 
total rating for pension purposes.  

2.  The RO should place a control on the 
veteran's file pending enactment of 
legislation granting presumptive service 
connection for adult-onset (Type II) 
diabetes mellitus in Vietnam veterans.  
Upon enactment of the legislation, a VA 
disability compensation claim should be 
solicited from the veteran.  

3.  The RO is again reminded that the 
Veterans' Claims Assistance Act for 2000, 
(Nov. 9, 2000; 114 Stat. 2096), 
designated as Public Law No. 106-475, 
rewrites  38 U.S.C.A. § 5107 (to be 
codified as amended at  38 U.S.C.A. 
§ 5107) to eliminate the concept of a 
well-grounded claim.  This law is 
effective as of November 9, 2000, and 
must be applied to all pending appeals.  
In addition, Public Law No. 106-475 
redefines VA's duty to assist under the 
new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical 
examination, unless "no reasonable 
possibility exists that such assistance 
will aid in the establishment of 
entitlement."  This law is effective as 
of November 14, 2000, and must be applied 
to all pending appeals.  

4.  The appellant is here by notified 
that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

5.  Thereafter, all of the veteran's 
service-connected and nonservice-
connected disabilities should be 
reevaluated, and the RO should 
readjudicate the claim for a permanent 
and total disability rating for pension 
purposes, to include on an extraschedular 
basis, and adjudicate the claim for a 
total disability rating based upon 
unemployability due to service-connected 
disabilities.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 



